 In the Matter Of WESTINGHOUSE ELECTRIC CORPORATION, EMPLOYERandASSOCIATIONOFWESTINGHOUSESALARIEDEMPLOYEES,F. W. I. S. U., PETITIONERCase No. 6-RC-62 and 6-RC-150.-Decided January 27, 1949DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, a consolidated hearing was held beforea hearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.At the hearing the Intervenor moved to dismiss the petitions onthe grounds (1) that its contract with the Employer constituted a barto this proceeding, and (2) that the units requested by the Petitionerwere inappropriate for the purposes of collective bargaining.Thehearing officer referred the motion to the Board.For the reasons setforth hereinafter, the motion is hereby denied.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.Upon the entire record in this case,' the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.Association of Westinghouse Salaried Employees, F. W. I. S. U.,herein called the Petitioner, and United Electrical, Radio and MachineWorkers of America, C. I. 0., Local No. 601, herein called the Inter-venor, are labor organizations claiming to represent certain employeesof the Employer.*Chairman Herzog and Members Houston andGray.I The record has been corrected pursuant to the unopposed motion of the Employer filedwith the Board subsequent to the hearing81 N. L.R. B., No. 59.337 338DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Questions affecting commerce exist concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act 24.The appropriate units; the determination of representatives:In this proceeding the Petitioners seeks to sever, in Case No.6-RC-62, junior and senior order clerks and, in Case No. 6-RC-150,junior tool designers,associate tool designers,tool designers,and seniortool designers 4 from the unit represented by the Intervenor ,5 and tomerge them into its existing unit.The Petitioner contends that suchseverance and merger is proper, because the junior and senior orderclerks and tool designers are all salaried employees whose interestslie with the other salaried employees whom it represents.The Inter-venor contends that, because of the bargaining history, because theinterests of these employees lie with the other employees whom itrepresents, and because it adequately represents such employees, suchseverance is improper.The Employer expressed no opinion regard-ing this question.a.The bargaining historyOn July 9, 1937, the Intervenor was certified by the Board, on thebasis of a union-membership check, as the exclusive bargaining repre-2Contrary to the contention of the Intervenor,we find that its contract with theEmployer is not a bar to the determination of representatives in this proceeding. Irre-spective of any other factors, both the petition in Case No.6-RC-62 and the petition inCase No. 6-RC-150 were filed prior to the execution of Supplement II to the 1-year,renewable,national agreement of April 1,1947.Supplement II, executed on June 20, 1948,after negotiations which commenced on February 9, 1948, provided for changes in variousof the substantive provisions of the contract,including maintenance of membership,check-off, overtime,holidays and vacations,and further provided for a general wage and salaryincrease.In addition,Supplement II extended the period of notice required for termi-nation of the contract from 80 days to 60 days,and extendedthe termof the contracttoMarch 31,1950.Although Supplement II is denominated as a supplement or amend-ment to the existing contract,and although that contract contained a provision permittingnegotiations at any time on any subject pertinent thereto,the broad scope of the negotia-tions and the changes resulting therefrom make it clear that the Employer and theIntervenor in substance negotiated for and executed a new agreement.Moreover, thesupplemental agreement was a premature extension of the original contract.Accord-ingly, both petitions were timely.Matter of Westinghouse Electric Corporation,80N. L. R. B.121;Matter of E. I.duPont de Nemours & Company,Inc, Neoprene Plant,73 N. L.R. B. 439;Matter of Houston Packing Company, 71N. L. R. B. 1232.S The Petitioner is presently the certified bargaining representative of "the salariedemployees of Westinghouse Electric&Mfg. Co. at its East Pittsburgh Unit, excludingsupervisory employees."Matter of Westinghouse Electric & Mfg.Co., 23 N. L. R. B. 1049,1051.4Herein collectively referred to as tool designers.6The Intervenor is presently the certified bargaining representative of "all hourly rateemployees of Westinghouse Electric & Manufacturing Company at its East Pittsburghplant, . . . Including all tool designers and machine tool designers,telephone mainte-nance employees,and junior and senior order clerks in the shipping department whetherpaid by salary or by the hour,but excluding supervisory employees."Matter of Westing-house Electric&Manufacturing Company, East Pittsburgh Plant,33 N.L. R. B. 463, 466. WESTINGHOUSE ELECTRIC CORPORATION339sentative of "all hourly rate employees" at the Employer's BastPittsburgh, Pennsylvania, plant, such designation being interpretedby the Board in its decision to include only production employees,and to exclude clerical employees."On May 22,1940, on the basis of theresults of three separate elections, the Petitioner was certified by theBoard as the exclusive bargaining representative of all salaried em-ployees at the Employer's East Pittsburgh plant.7 This unit consistedlargely of engineers, draftsmen, salesmen, and office-clerical em-ployees. It also included, as the consequence of the aforesaid separateelections, certain "fringe" groups of employees, all salaried, suchas production, file, ledger, and record clerks, stenographers, typists,inspectors, inspectors' stenographers, and powerhouse employees.Despite its certification in 1937, as the representative of the hourlypaid employees only, the Intervenor had bargained for these "fringe"employees until the elections in 1940. In its Decisions and Directionsof Elections in 1940, the Board held, however, that these "fringe"employees shared interests with both the hourly paid employees thenrepresented by the Intervenor, and also the other salaried employeesthen sought by the Petitioner, and could, therefore, appropriately beincluded in either unit.This salaried unit did not include, however,certain hourly paid plant-clerical employees and inspectors, whoseduties differed from those of certain of the employees in the "fringe"groups principally in the degree of skill and responsibility associatedwith their tasks ; in addition, the hourly paid plant-clerical employeeswere supervised by divisional foremen, whereas the clericals in the"fringe" groups were supervised by production supervisors 8Subsequently, a dispute arose as to which of the foregoing unitsproperly included junior and senior order clerks, tool designers, andtelephone maintenance employees.Some of these employees werepaid by the hour, some by salary, and some first by the hour and sub-sequently by salary.Based upon the stipulation of the parties, theBoard directed that three separate elections be held."The intervenorwon all three elections; and on July 15, 1941, it was certified as theexclusive bargaining representative of these employees as part of itspreviously existing unit 10Since that time it has represented themas part of such unit."Matterof Westinghouse Electric&Manufacturing Company, 3N. L. R. B. 1.'Matter ofWestinghouseElectric & ManufacturingCompany,23N. L. R. B. 1049.8Matter ofWestinghouseElectric &Manufacturing Company,19N. L. R. B. 640, 22N. L. R. B. 956.'Matter ofWestinghouse Electric&Manufacturing Company,EastPittsburgh Plant,32 N. L. R B. 188.10Footnote5, supra.829595-50-vol. 8123 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.The order clerksThe junior and senior order clerks are employed in the ShippingDepartment,which is part of the Factory Service Division at theEmployer's East Pittsburgh plant.An individual,to be employedas an order clerk, must have a high school education.Their dutiesconsist of performing certain of the paper work necessary for theshipment of orders to the Employer's customers,or to other of theEmployer's plants.They determine whether material delivered tothe shipping floor for shipment corresponds with material orderedfor shipment and, where discrepancies exist, initiate steps to correctthem.They perform no manual labor.They perform the bulk oftheir work while sitting at their desks.Occasionally,in order to ex-pedite certain shipments,they make personal contacts with employeeson the shipping floor.The junior and senior order clerks work in an enclosed office at oneend of the shipping floor.Also working in the same office are suchclerical employees as master order clerks,order service clerks, ordercorrespondents,traffic and claims clerks,and time and rate clerks, someof whom also perform paperwork necessary for the shipment oforders.The junior and senior order clerks are under the immediatesupervision of two chief clerks,as are file clerks, typists,and masterorder clerks.The chief clerks are under the immediate supervisionof an assistant divisional staff superintendent,who in turn is super-vised by the superintendent of shipping, receiving and plant trans-portation.With the exception of the junior and senior order clerks,all employees in the office in which they work, and all employees underthe supervision of the chief clerks, are part of the unit represented bythe Petitioner.The first common line of supervision for both thejunior and senior order clerks and any other employees in the unitrepresented by the Intervenor is the superintendent of shipping, re-ceiving, and plant transportation.The natural line of advancement for order clerks is from juniororder clerk to senior order clerk to master order clerk.All threelevels have similar duties;their duties differ principally in the amountof experience required for their performance,and the complexity ofthe orders assigned to each level.Because master order clerks are inthe unit representedby thePetitioner,and because of the terms ofthe contract between the Petitioner and the Employer, senior orderclerks,unless they have special qualifications, are barred from com-peting for master order clerk positions unless there are no employeeswithin the Petitioner's unit who are qualified for such positions ; thishas n A,however, prevented senior order clerks from being promoted WESTINGHOUSE ELECTRIC CORPORATION341to master order clerk positions.Likewise, in the event of a reductionin force, junior and senior order clerks cannot compete for other cleri-cal positions at the Employer's East Pittsburgh plant, but rathercompete only for non-clerical positions within the Intervenor's unit;the duties of certain of such positions are, however, clerical in part.c.The tool designersTool designers are employed in six ll of the seven divisions of theEmployer's East Pittsburgh plant.Their duties 12 consist of design-ing tools used by the Employer in the manufacture of its products.They perform no manual labor, their work consisting entirely ofdesign drafting and such non-manual activities as consultation withsales and manufacturing engineers and with tool makers.A tech-nical education is considered desirable for employment in the lowertool designer classifications and essential for employment in the higherclassifications.In addition, practical experience as a tool maker isconsidered necessary.The tool designers are scattered throughout the plant, and are lo-cated in enclosed offices adjacent to the production areas of the divi-sions in which they are employed.Also located in the same offices aresuch employees as sales engineers, manufacturing engineers, time andmotion analysts, and clerical employees, all of whom are in the unitrepresented by the Petitioner.The supervision of the tool designersvaries from division to division.In certain divisions they are undercommon supervision with such employees as manufacturing engi-neers; in others they are under common supervision with tool makers,who are production employees in the unit represented by the Inter-venor.The tool designers are skilled draftsmen whose work is similar tothat of other draftsmen employed by the Employer; all such otherdraftsmen are in the unit represented by the Petitioner.The naturalline of progression from the top tool designer classification is into oneof the Employer's engineering classifications.As in the case of thejunior and senior order clerks, however, such progression is barredunless no employee in the Petitioner's unit possesses the necessaryqualifications.Likewise, in the case of a reduction in force, the tooldesigners cannot compete for other positions as draftsman, but mustcompete for such positions as tool makers or machine operators.11Switchgear and Control Division, Transportation and Generator Division, FactoryService Division, Feeder Division, Micarta Division, and Industrial Control Division12The dutes of the four grades of tool designers differ principally in the complexity ofthe tools designed and the degree of experience and technical supervision required. 342DECISIONSOF NATIONALLABOR RELATIONS BOARDd.ConclusionsOn the basis of the foregoing, and on the entire record in this case,it is clear, and we find, that the junior and senior order clerks and thetool designers are, respectively, clerical and technical employees whosetraining, skills, duties, and interests are more closely related to thoseof the clerical and technical employees in the unit represented by thePetitioner than to those of the production and maintenance employeesin the unit represented by the Intervenor. 113Accordingly, if thematter of the unit placement of the junior and senior order clerks andthe tool designers had been presented here denovo,we would have in-cluded them in the unit represented by the Petitioner.However, be-cause of the bargaining history, we shall afford them an opportunityto express their desires with respect to their unit placement.Accord-ingly, we shall make no final unit determination at this time, but shallfirst ascertain the desires of these employees, as expressed in separateelections which we shall direct to be conducted among the followingvoting groups at the Employer's East Pittsburgh, Pennsylvania, plant,excluding supervisors as defined in the Act :(1)All junior and senior order clerks.(2)All junior tool designers, associate tool designers, tooldesigners, and senior tool designers.If a majority in either or both of the voting groups select the Peti-tioner, they will be taken to have indicated their desire to be severedfrom the unit represented by the Intervenor, and to be merged into theunit represented by the Petitioner.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, separate elections bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Sixth Region, and subject toSections 203.61 and 203.62 of National Labor Relations Board RulesisSeeMatter of Westinghouse Electric & ManufacturingCompany,24 N L. R. B. 601,in which affiliatesof the Petitionerand the Intervenor herein stipulatedthat tooldesignersbe excluded from a production and maintenanceunit at theEmployer'sMansfield, Ohio,plant, andMatter ofWestinghouse Electric & Manufacturing Company,62 N. L.R. B. 137,in which anaffiliateof the Petitionerherein and the International union withwhich theIntervenor herein isaffiliated, agreed thatorder clerks be included in an office and clericalunit at theEmployer'sDetroit,Michigan,plant.But seeMatter of Westinghouse Electric& Manufacturing Company,60N. L. R. B.782, in which the Board refused to seversalariedtooldesigners from an established production and maintenanceunit.The peti-tioner in that case,however, soughta predominately clericalunit which includeddraftsmenbut excluded engineers and also excluded hourly paid tool designers. WESTINGHOUSE ELECTRIC CORPORATION343and Regulations-Series 5, as amended, among the employees in thevoting groups described in Section 4 (d), above, who were employedduring the pay-roll period immediately preceding the date of this Di-rection of Elections, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, and also excluding employees on strike who arenot entitled to reinstatement, to determine whether or not they desireto be represented, for purposes of collective bargaining, by Associationof Westinghouse Salaried Employees F. W. I. S. U.1414As the Intervenor is not in compliance,and has not initiated action to effect compliance,with Section 9 (f) and(h) of the amended Act,itwill not be accorded a place on the ballot.